Citation Nr: 0106804	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  95-31 053	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a dental condition.




ATTORNEY FOR THE BOARD
R. T. Jones, Counsel






INTRODUCTION

The veteran served on active duty from June 1961 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO rating decision that denied the 
veteran's claim for service connection for a dental 
condition.  He has specified that the dental condition for 
which he is seeking service connection is missing (extracted) 
teeth numbers 7, 8, and 9.  The case was remanded by the 
Board in September 1998 for further development.


FINDINGS OF FACT

The veteran had no trauma to teeth numbers 7, 8, and 9 during 
service; such teeth were extracted during service by reason 
of malposition or disease; these teeth are replaceable by 
dental prosthesis; and the veteran received a complete 
episode of one-time VA outpatient dental treatment for these 
teeth.


CONCLUSIONS OF LAW

Service connection may not be granted for VA compensation 
purposes for missing teeth numbers 7, 8, and 9, since the 
teeth are replaceable; and service-connected status for these 
teeth would not render the veteran eligible for additional VA 
outpatient dental treatment.  38 U.S.C.A. § 1712 (West 1991 & 
Supp 2000); 38 C.F.R. §§ 3.381 (1998 and 2000), 3.382 (1998), 
4.149 (1998), 17.161 (2000). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Air Force from June 
1961 to June 1987.

The veteran's initial service dental examination in July 1961 
shows that he had a number of dental fillings, was missing 
all 3rd molars, and (as reported in the section of the 
examination pertaining to abnormalities of occlusion) had a 
defect of tooth number 7.  A partially legible entry written 
by a dental chart is to the effect that extraction of tooth 
number 7 for orthodontic reasons was considered.  An apical 
defect of tooth number 7 was noted in January 1962.  Tooth 
number 7 was extracted in June 1962.  A partially legible 
entry written by a dental chart is to the effect that in 
February 1965 impressions were recommended for teeth numbers 
8 and 9 for an appliance.  In March 1965, impressions were 
taken for a maxillary flipper appliance for teeth numbers 7, 
8, and 9.  Teeth numbers 8 and 9 were extracted in April 
1965.  The veteran was thereafter provided with a partial 
denture for missing teeth numbers 7, 8, and 9.  Other service 
dental records show routine dental treatment.  On his January 
1987 examination for service retirement, the veteran reported 
that he did not have severe tooth or gum trouble.  When he 
was seen in the dental clinic in February 1987, it was noted 
that his maxillary partial denture had adequate function and 
did not currently have to be remade.  His June 1987 service 
discharge certificate, DD Form 214, notes that he was not 
provided a complete dental examination within 90 days prior 
to service separation.  

In August 1987, the veteran went to a VA dental clinic for 
examination and follow-up.  Following a September 1987 dental 
evaluation, it was noted that that he wore a satisfactory 
partial upper denture.  He underwent periodontal treatment 
from November 1987 to August 1988.  [This treatment was 
apparently given under legal authority pertaining to prima 
facie eligibility for Class II dental treatment, without 
rating action to determine if the condition was service 
connected.  Such eligibility for dental treatment may be 
provided on a one-time basis without rating action, if 
examination shows a need for dental care and sound dental 
judgment warrants a conclusion that the condition originated 
in or was aggravated during service and the condition existed 
at the time of discharge from service.  See 38 C.F.R. §  
17.123a (1987), now found at 38 C.F.R. § 17.162 (2000).]  
Another treatment plan was instituted in August 1988 to help 
with dental occlusion.  [The authority for such treatment is 
not clear, although there are notation in the dental 
treatment records that such was also Class II treatment; no 
determination of service connection was made.]  As part of 
his new treatment, he received a new maxillary partial 
denture in April 1991, and it was noted he had an occlusion 
problem.  In May 1992, it was noted that he felt he had good 
occlusion.  In October 1992, it was noted that that he had 
had a very satisfactory orthodontic and prosthetic result.  
In May 1993, routine scaling and polishing were recommended 
and approved at the VA dental clinic.  Dental home care 
instructions were given and the case was reported to be 
completed.

In December 1993, the veteran applied for service connection 
for a dental condition.  He said that since 1987 he had 
received VA dental treatment for eating and alignment 
problems, and he believed most of the problems started in the 
Air Force in 1962.

In February 1994 correspondence, the veteran noted that teeth 
numbers 7, 8, and 9 were extracted during service.  He said 
the problem started in service when tooth number 7 was 
pulled.  He stated he believed that service medical personnel 
should have realigned his jaw and straightened his teeth 
instead of pulling tooth number 7, and that failure to do so 
led to subsequent extractions of teeth numbers 8 and 9 in 
service.  The veteran said that he had been told the care in 
the military had been improper.  He reported that VA dentists 
had fixed up his dental condition as best they could from 
1987 to 1993.

In his September 1995 appeal to the Board, the veteran 
further described extractions of teeth 7, 8, and 9 in 
service.  He said there was nothing wrong with his teeth in 
service except that tooth number 7 protruded a little when 
compared to teeth numbers 8 and 9.  Because of this, he said, 
military medical personnel pulled tooth number 7, believing 
that teeth numbers 8 and 9 would fill in the gap.  Instead, 
the veteran said, teeth numbers 8 and 9 started to bend 
inward and also had to be pulled in service, and he was then 
given a flipper plate for all three missing upper front 
teeth.  The veteran maintained that the dental treatment of 
these teeth in service was improper, and that, instead of 
pulling the teeth, military dental personnel should have 
tried to straighten his teeth with braces.  He noted the VA 
dental treatment he had received after service, and said "I 
want my teeth taken care of."

In a March 1998 statement, the veteran noted he continued to 
use a partial denture for his missing three upper front 
teeth, but he felt that dental implants for these missing 
teeth were indicated.

II.  Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Malposed teeth with no pathology shown will not be 
service connected.  38 C.F.R. § 3.382(c) (1998).  Replaceable 
missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).  The Board notes that, effective June 8, 1999, 
the foregoing regulations were combined into a new version of 
38 C.F.R. § 3.381, but there has been no substantive change 
in the legal provisions which would affect the present case.  
See 38 C.F.R. § 3.381 (2000); 64 Fed. Reg. 30392 (1999).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for a noncompensable service-connected 
dental condition, provided that the veteran apply for 
treatment within (given the appellant's dates of service) 90 
days after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); etc. 38 U.S.C.A. § 1712 (West 1991 
& Supp. 2000); 38 C.F.R. § 17.161 (2000).

The veteran seeks service connection for extracted teeth 7, 
8, and 9, asserting that they were improperly extracted 
during service and the resultant dental condition is the 
treatment responsibility of the VA.  

It does not appear that the veteran is claiming service 
connection for compensation purposes for these three missing 
teeth, but assuming that he is, legal authority clearly 
prohibits compensation since the teeth are replaceable by a 
denture.

Turning to the question of service connection for VA 
treatment purposes for the three missing teeth, service-
connected status for these teeth would not lead to additional 
VA eligibility for outpatient dental treatment.  There is 
some evidence to suggest that the three teeth were removed in 
service only because of malposition, and if such was the case 
service connection would be prohibited.  Assuming that the 
teeth were removed in service because of dental disease, 
service connection could be established for the teeth, but 
they would be rated noncompensable and would not render the 
veteran eligible for Class I dental treatment.  Service-
connected status for the noncompensable dental condition 
would make the veteran eligible for one-time VA Class II 
dental treatment, but he has already had a complete VA 
treatment episode (and much more) based on prima facie Class 
II eligibility.  It is neither claimed by the veteran nor 
shown by the service records that the three teeth were 
removed in service by reason of service trauma, and thus 
service-connected status for the teeth would not result in 
eligibility for perpetual VA outpatient dental treatment 
under Class II(a).  Service-connected status for the three 
teeth would also not lead to eligibility under any other 
treatment category.

In sum, service connection for extracted teeth numbers 7, 8, 
and 9 would not entitle the veteran to either VA compensation 
or outpatient dental treatment.  The relevant facts are not 
in dispute, and the law, not the evidence, is dispositive of 
the outcome of this case.  As a matter of law, there is no 
entitlement to service connection for a dental condition in 
this case, and the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Service connection for a dental condition is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

